DETAILED ACTION
1.	This office action is in response to the amendment filed on 05/25/2022. 
2.	Claims 3, 4, 9, and 10 are canceled. 
3.	Claims 14 and 15 have been added.
4.	Claims 1, 2, 5-8, and 11-13 are currently pending and have been considered below.
Response to Arguments
5. 	Applicant’s arguments with respect to claims 1, 2, 5-8, and 11-13 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 5-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuqing et al. CN 106856502A (hereinafter, Zhuqing), in view of Min et al. US 2018/0101172 (hereinafter, Min), in view of Hanebeck et al. US 2021/0398045 (provisional-application No. 62/719,227) (hereinafter, Hanebeck), in further view of Au et al. US 2010/0030473 (hereinafter, Au).

8.  	Regarding claim 1, Zhuqing discloses a method for processing unmanned vehicle data (page 2: remote communication between a server and a unmanned vehicle and to improve the timeliness of message transmission), comprising : 
 	storing, by an unmanned vehicle, all data generated during driving of the unmanned vehicle in a data set; wherein an acquisition time of each piece of the data is recorded in the data set (pages 5, 7: the unmanned vehicle receives a control message from the server. The unmanned vehicle drives the unmanned vehicle to perform the operation according to the control message… the status message may include one or more of information such as vehicle speed, location, orientation, power, and cargo door status, so that the server is informed of the vehicle status and react accordingly to achieve a server real-time monitoring…Further, pages 4, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory may also be used to store the instructions corresponding to the unmanned vehicle control method of the unmanned vehicle);
 	receiving, by the unmanned vehicle, data acquisition information sent by a server (page 2:unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server); 
 	obtaining, by the unmanned vehicle, data from a data set (page 2: receiving a control message from a server; and driving an unmanned vehicle to perform an operation according to a control message. The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status. See also pages 6, 8-10); and 
 	performing, by the unmanned vehicle, at least one of: storing the data, sending the data to the server, or storing the data and sending the data to the server (page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, pages 4-5, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned vehicle).
 	Further, Zhuqing discloses condition information comprises: time information, location information, vehicle information, and real time monitoring of unmanned vehicles (pages 2 and 8: the status message includes vehicle speed, location, direction, power, cargo door status… real time monitoring of unmanned vehicles).
 	Zhuqing does not disclose:
 	 a cloud server, extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: time information, location information, vehicle information, and vehicle use information; 
wherein the time information is information with a determined time period of month, the vehicle information comprises information of a vehicle type, and information of a vehicle frame number, and the vehicle use information is divided into a purpose of passenger and a purpose of logistics, determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle; and obtaining, by the unmanned vehicle, the target data from the data set; and performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server; wherein the method further comprises: cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold.  
 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), 	
 	extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: time information, location information, and vehicle information, the vehicle information comprises information of a vehicle frame number ([0056]-[0060], [0065]-[0066]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603). For convenience of description, it is assumed below that the driving mission is a lane change of a vehicle…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle. The mapping data may include tracking identifiers (IDs) assigned to the surrounding vehicles [0008]-[0009]. See also [0061]-[0064]), where “extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn … wherein the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle” is/are interpreted as equivalent to extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: time information, location information, and vehicle information,
 	determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information ([0058], [0065]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn ); where the time point tm and the time point tn  is interpreted as equivalent to a target time period;
 	taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: environment information, and distance information between an obstacle and the unmanned vehicle ([0065]-[0066]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change…[and] where the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]-[0009]….Further, [0057]: the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle), where “the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol …a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change…distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change… and distances between the surrounding vehicles and the autonomous vehicle” is/are interpreted as equivalent to data that is associated with the condition information, wherein the target data comprises: distance information between an obstacle and the unmanned vehicle, and 
 	obtaining, by the unmanned vehicle, the target data from the data set ([0057]-[0058], [0065]: the learning section 150 (i.e., of an autonomous or unmanned vehicle [see, 0041]) may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603)… [and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . See also Fig. 6); and
 	performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server ([0057], [0065], [0070]: log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data… the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]);
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use a cloud server, and extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: time information, location information, and vehicle information, the vehicle information comprises information of a vehicle frame number; determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: environment information and distance information between an obstacle and the unmanned vehicle; obtaining, by the unmanned vehicle, the target data from the data set; and performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).
 	Zhuqing in view of Min does not disclose:
 	wherein the condition information comprises: vehicle use information, wherein the time information is information with a determined time period of month, the vehicle information comprises information of a vehicle type, and the vehicle use information is divided into a purpose of passenger and a purpose of logistics, wherein the target data comprises: user number, logistics information, user somatosensory information, break information, wherein the method further comprises: cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold.  
 	 However, Hanebeck discloses:
 	 wherein the condition information comprises: vehicle use information, wherein the time information is information with a determined time period of [a day], the vehicle information comprises information of a vehicle type, and the vehicle use information is divided into a purpose of passenger and a purpose of logistics ([0002], [0100]-[0102]: capture, formatting, processing, analysis, storage, or sharing of event data in regard to the operation of autonomous vehicles. A supply chain event is the occurrence of a state and specifically the state of a person or an object relevant to the execution of a supply chain process. For example, a commercial vehicle may need to be loaded with freight…. 
There are a multitude of other situations including, but not limited to, the entry, behavior, or exit of passengers in a ride sharing autonomous vehicle, the operation of autonomous vehicles in agriculture or a sea port, condition reporting about an autonomous vehicle while it operates, condition reporting on trailers or containers such as temperature or barometric monitoring, checking on the condition of freight after an autonomous vehicle comes to an unexpected or abrupt stop, or monitoring of the progress an autonomous vehicle makes towards a destination…A majority of event data that is generated by or related to the operation of a supply chain asset utilized during the execution of supply chain processes may occur in the field of transportation, logistics, material movement or manufacturing. However, the present invention is not limited to the field of supply chain management alone and may apply equally to other fields in which events occur and event data may be generated including, but not limited to, warehouse operations, cross-dock operations, manufacturing and assembly operations, pick, pack and ship operations, quality inspection operations, testing or lab operations, retail operations, operations concerned with movement of human beings or personnel, agricultural operations, construction operations,…Event data may be captured during the use of supply chain assets such as vehicles or material handling equipment which may include, but are not limited to, heavy trucks, light trucks, trailers, tankers, self-driving trailers…[Further], [0108], [0141]: a first computer (301) may capture event data based on a precondition and/or  may capture event data based on points in time, including, but not limited to, capturing of event data at regular intervals (i.e., every x minutes), at a given hour, or once, twice, thrice, etc. per day). Min discloses detecting autonomous vehicle that travels in lanes at specific interval of time points (see, [0060], [0066]). Further, Hanebeck discloses capture event data based on a precondition and/or  may capture event data based on points in time, including, but not limited to, capturing of event data at regular intervals (i.e., every x minutes), at a given hour, or once, twice, thrice, etc. per day as disclosed above. Zhuqing in view of Min in view of Hanebeck does not disclose information with a determined time period of month. However, determining information with a time period of month would have been obvious to one ordinary skill in the art based on the teaching of Zhuqing in view of Min in view of Hanebeck, and
 	wherein the target data comprises: user number, logistics information, user somatosensory information, break information ([0002], [0101], [0108]: There are a multitude of other situations including, but not limited to, the entry and exit of passengers in a ride sharing autonomous vehicle, the operation of autonomous vehicles in agriculture or a sea port, condition reporting about an autonomous vehicle while it operates, condition reporting on trailers or containers such as temperature or barometric monitoring, checking on the condition of freight after an autonomous vehicle comes to an unexpected or abrupt stop, or monitoring of the progress an autonomous vehicle makes towards a destination. The event data that is collected, processed, formatted, analyzed, stored, or shared by one or more computing systems in regard to the operation of an autonomous vehicle may be very valuable to operators of successive processes as well…  majority of event data that is generated by or related to the operation of a supply chain asset utilized during the execution of supply chain processes may occur in the field of transportation, logistics, material movement or manufacturing…, operations concerned with movement of human beings or personnel,…passenger travel operations… Events that occur during a supply chain transaction utilizing a supply chain asset and the resulting event data include,…chain asset owner identifier, a supply chain asset operator identifier.., a user name or user identifier).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Min to use wherein the condition information comprises: vehicle user information wherein the time information is information with a determined time period of month, the vehicle information comprises information of a vehicle type, and the vehicle use information is divided into a purpose of passenger and a purpose of logistics, wherein the target data comprises: user number, logistics information, user somatosensory information, and break information as taught by Hanebeck. The motivation for doing so would have been in order to capturing, formatting, processing, analyzing, and sharing of a plurality of unmanned vehicle’s event data efficiently (Hanebeck, Abstract, [0114]).
 	Zhuqing in view of Min in view of Hanebeck does not disclose:
 	wherein the method further comprises: cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold
 	However, Au discloses:
 	 wherein the method further comprises: cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold (Abstract, [0019]: when an autonomous vehicle is moving, a fixed distance coverage area based on the range scans is saved in the history buffer. When the autonomous vehicle is stationary, range measurements are not added to the history buffer. This allows for a much more consistent estimation of the ground plane based on the fixed size area, regardless of the vehicle speed, and consequently a more accurate classification of heights of objects in the path of the vehicle. If data accumulated in the history buffer results in a variation from the predetermined fixed distance, older data is removed from the buffer so that the fixed distance can be maintained. For example, when range measurements from an input range scan are updated into the history buffer, any data outliers present in the history buffer are eliminated during each update…Further, claim 5: comparing the transformed current range scan with an immediately preceding range scan stored in the variable size buffer to determine whether the autonomous vehicle is stationary or non-stationary; computing a distance covered by the transformed current range scan and the prior range scans stored in the variable size buffer; comparing a fixed distance threshold with the distance covered; and removing one or more of the prior range scans from the variable size buffer when the distance covered is greater than the fixed distance threshold. See also [0035]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Min in view of Hanebeck to use cleaning up, by the unmanned vehicle, the data in the data set in a condition that the data stored in the data set exceeds a preset threshold as taught by Au. The motivation for doing so would have been in order to manage the amount of data stored in the unmanned vehicle (Au, [0018]-[0019]).

9.  	Regarding claims 7 and 13, the claims are rejected with the same rationale as in claim 1. 

10.	Regarding claim 2, Zhuqing in view of Min in view of Hanebeck in view of Au disclose the method according to claim 1, wherein the, by the unmanned vehicle, receiving data acquisition indication information sent by a cloud server as disclosed above. 
 	Zhuqing further discloses receiving, by the unmanned vehicle, the data acquisition indication information sent by the server by using an over the air (OTA) mode (pages 2, 5: unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server…the mobile communication network may include a third generation mobile communication network, a fourth generation mobile communication network, and a next generation mobile communication network). Further, Zhuqing discloses condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information (page 2: the status message includes vehicle speed, location, direction, power, cargo door status). Hanebeck further disclose a computer cloud ([0104]).
 	Zhuqing in view of Hanebeck in view of Au does not disclose:
 	a cloud server, wherein the data comprises condition information and data information associated with the condition information.  
 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), and wherein the data comprises condition information and data information associated with the condition information 
([0057]-[0060], [0065]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn. Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Hanebeck in view of Au to use a cloud server, and wherein the data comprises condition information and data information associated with the condition information as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

11.  	Regarding claim 8, the claim is rejected with the same rationale as in claim 2. 

12.	Regarding claim 5, Zhuqing in view of Min in view of Hanebeck in view of Au disclose the method according to claim 1, wherein the determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information as disclosed above. Hanebeck further discloses a first computer (301) may capture event data based on a precondition and/or  may capture event data based on points in time, including, but not limited to, capturing of event data at regular intervals (i.e., every x minutes), at a given hour, or once, twice, thrice, etc. per day ([0108], [0141]).
 	Zhuqing in view of Hanebeck in view of Au does not disclose:
 	obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information; selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition. 
 	However, Min discloses:
 	 obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information [0056]-[0060], [0065]-[0066] discloses real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, [0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603). For convenience of description, it is assumed below that the driving mission is a lane change of a vehicle…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn); 
 	selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from [a given] time point to [another time point] as the target time period of the data acquisition ([0057]-[0066], Fig. 6: the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle…It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane (Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604) . To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed). Zhuqing in view of Min disclose a trajectory of the autonomous vehicle at plurality of time points as disclosed above, such as detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn. Hanebeck discloses a first computer (301) may capture event data based on points in time, including, but not limited to, capturing of event data at regular intervals (i.e., every x minutes), at a given hour, or once, twice, thrice, etc. per day as disclosed above. Further, Au discloses the time for scanning t0 to tn (see, [0029]). Zhuqing in view of Min in view of Hanebeck in view of Au does not disclose taking X seconds before the time point to X seconds after the time point. However, taking X seconds before the time point to X seconds after the time point would have been obvious to one ordinary skill in the art based on the teaching of Zhuqing in view of Min in view of Hanebeck in view of Au. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Hanebeck in view of Au to use obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information; selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).
 	
13.  	Regarding claim 11, the claim is rejected with the same rationale as in claim 5. 
 
14.  	Regarding claim 6, Zhuqing in view of Min in view of Hanebeck in view of Au disclose the method according to claim 1, wherein the performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server as disclosed above. 
 	Zhuqing further discloses performing, by the unmanned vehicle, at least one of: storing the data, sending the data to the server, or storing the data and sending the data to the cloud server (page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, Pages 4-5, 12: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory may also be used to store the instructions corresponding to the unmanned vehicle control method of the unmanned vehicle).
 	Zhuqing in view of Au does not disclose:
 	performing at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server.
 	However, Min discloses:
 	performing at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server ([0057], [0065], [0070]: the learning section 150 receives driving environment data and log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]). Hanebeck also discloses performing at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server (Abstract, [0104], [0114]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Au to use performing at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

15.  	Regarding claim 12, the claim is rejected with the same rationale as in claim 6. 

16.  	Regarding claim 15, Zhuqing in view of Min in view of Hanebeck in view of Au disclose the method according to claim 1 as disclosed above.  
 	Zhuqing further discloses real time monitoring of unmanned vehicles (page 8).
 	Zhuqing does not disclose:
 	wherein the current state of the unmanned vehicle meeting the condition information comprises data being acquired and fed within 6 months.
 	However, Min discloses:
 	 wherein the current state of the unmanned vehicle meeting the condition information comprises data being acquired and fed [in real-time] ([0056]-[0060], [0065]-[0066] discloses real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, [0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603). For convenience of description, it is assumed below that the driving mission is a lane change of a vehicle…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn).
 	Zhuqing in view of Min in view of Au does not disclose:
 	 data being acquired and fed once within 6 months.  
 	 However, Hanebeck discloses:
 	 data being acquired and fed once within [a day] ([0108], [0141]: a first computer (301) may capture event data based on a precondition and/or  may capture event data based on points in time, including, but not limited to, capturing of event data at regular intervals (i.e., every x minutes), at a given hour, or once, twice, thrice, etc. per day). Zhuqing discloses real time monitoring of unmanned vehicles as disclosed above. Min discloses acquiring autonomous vehicle data that travels in lanes at specific interval of time points (see, [0060], [0066]). Further, Hanebeck discloses capture event data based on a precondition and/or  may capture event data based on points in time, including, but not limited to, capturing of event data at regular intervals (i.e., every x minutes), at a given hour, or once, twice, thrice, etc. per day as disclosed above. Zhuqing in view of Min in view of Hanebeck in view of Au does not disclose data acquired within 6 months. However, acquiring data within 6 months would have been obvious to one ordinary skill in the art based on the teaching of Zhuqing in view of Min in view of Hanebeck in view of Au.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Min in view of Au to use data being acquired and fed once within 6 months as taught by Hanebeck. The motivation for doing so would have been in order to capturing, formatting, processing, analyzing, and sharing of a plurality of unmanned vehicle’s event data at different intervals of time  (Hanebeck, Abstract, [0141]).


17.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuqing, in view of Min, in view of Hanebeck, in view of Au, in further view of Heit et al. US 2019/0155291 (hereinafter, Heit).

18.  	Regarding claim 14, Zhuqing in view of Min in view of Hanebeck in view of Au disclose the method according to claim 1 as disclosed above.  
 	Zhuqing in view of Min in view of Hanebeck in view of Au does not disclose:
 	 wherein the data acquisition indication information is acquiring a distance between an obstacle and the unmanned vehicle when a sudden braking occurs.  
 	However, Heit discloses:
 	 wherein the data acquisition indication information is acquiring a distance between an obstacle and the unmanned vehicle when a sudden braking occurs ([0025], [0027]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing in view of Min in view of Hanebeck in view of Au to use wherein the data acquisition indication information is acquiring a distance between an obstacle and the unmanned vehicle when a sudden braking occurs as taught by Heit. The motivation for doing so would have been in order to create a safe and reliable autonomous vehicle (Heit, [0018]).


Conclusion
19.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864